                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

VANESSA COOPER,                        )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )            CV418-131
                                       )
PIERCE PLAZA, LLC, et al.,             )
                                       )
      Defendants.                      )

                                    ORDER

      Defendants having filed their notice of settlement in this case, doc. 38,

the Clerk is DIRECTED to TERMINATE their renewed motion to compel

and for sanctions, doc. 36, as moot.

      SO ORDERED, this        3rd        y of July, 2019.
                                       day

                                       ______________________________
                                        __
                                         ________
                                                __________
                                                         _____
                                                             _____
                                       CHRIS
                                        HRISTOPHER
                                           I TO
                                             T PH E L. RAY
                                                HER
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
